                                                                                                      FILED
                                                                                             2020 May-20 PM 02:51
                                                                                             U.S. DISTRICT COURT
                                                                                         1       N.D. OF ALABAMA




1                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
2                            SOUTHERN DIVISION

3
     IN RE: BLUE CROSS BLUE SHIELD                         CASE NO.:            2:13-cv-20000-RDP
4    ANTITRUST LITIGATION MDL 2406

5                                 * * * * * * * * * * *

6                          TELEPHONIC STATUS CONFERENCE

7                                 * * * * * * * * * * *

8              BEFORE THE HONORABLE R. DAVID PROCTOR, UNITED STATES

9    DISTRICT JUDGE, at Birmingham, Alabama, on Tuesday, May 19,

10   2020, commencing at 9:30 a.m.

11   APPEARANCES (via telephone):

12   SPECIAL MASTER:                    Edgar C. Gentle III
                                        Attorney at Law
13                                      GENTLE TURNER SEXTON & HARBISON
                                        501 Riverchase Parkway East, Suite 100
14                                      Hoover, Alabama 35244

15   APPEARANCES PER TELEPHONE
     ATTENDANCE LIST:
16
     FOR THE PLAINTIFFS:                Timothy D. Battin
17                                      Eric R. Belin
                                        Thomas Bender
18                                      David Boies
                                        Margery S. Bronster
19                                      Katherine R. Brown
                                        W. Tucker Brown
20                                      Joshua Q. Callister
                                        Nathan M. Cihlar
21                                      U. W. Clemon
                                        Charles J. Cooper
22                                      Christina D. Crow
                                        Karen R. Dow
23                                      Augusta S. Dowd
                                        David J. Guin
24                                      Michael D. Hausfeld
                                        Christopher T. Hellums
25                                      William A. Isaacson

                              Risa L. Entrekin, RDR, CRR, Official Court Reporter
                                U.S. District Court, Northern District of Alabama
                       1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                      2



1    APPEARANCES (via telephone), Continued:

2    FOR THE PLAINTIFFS:             Lynn W. Jinks III
                                     Megan Jones
3                                    Edith M. Kallas
                                     Casey L. Lott
4                                    Joann Lytle
                                     Mahaley P. McInnes
5                                    Rebekah Keith McKinney
                                     Wilson Daniel Miles III
6                                    Mario A. Pacella
                                     Dennis G. Pantazis
7                                    Myron C. Penn
                                     Leslie Lee Ann Pescia
8                                    Carl Wesley Pittman
                                     Aaron S. Podhurst
9                                    Henry C. Quillen
                                     Barry A. Ragsdale
10                                   Robert B. Roden
                                     Julia Smeds Roth
11                                   Patrick J. Sheehan
                                     Carmen Snell
12                                   Tammy McClendon Stokes
                                     Ami Swank
13                                   Charles M. Thompson
                                     Joe R. Whatley Jr.
14                                   J. Mark White
                                     David M. Wilkerson
15                                   Edward Kirk Wood Jr.
                                     Greg Wright
16
     FOR THE DEFENDANTS:             Carl S. Burkhalter
17                                   Andrew P. Campbell
                                     Evan Chesler
18                                   Anna M. Clark
                                     Karin DeMasi
19                                   E. Desmond Hogan
                                     Mark M. Hogewood
20                                   Zach Holmstead
                                     Craig A. Hoover
21                                   John M. Johnson
                                     Don Karl
22                                   Lauren R. Kennedy
                                     Cavender C. Kimble
23                                   Daniel E. Laytin
                                     Katie R. Lencioni
24                                   Patrick McDowell
                                     Michael A. Naranjo
25                                   Scott Nehs

                           Risa L. Entrekin, RDR, CRR, Official Court Reporter
                             U.S. District Court, Northern District of Alabama
                    1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                       3



1    APPEARANCES (via telephone), Continued:

2    FOR THE DEFENDANTS:              Elaine Nichenko
                                      Jess Randall Nix
3                                     Joshua K. Payne
                                      Gwendolyn C. Payton
4                                     Tracy A. Roman
                                      Michael Sansbury
5                                     John G. Schmidt Jr.
                                      Kathleen Taylor Sooy
6                                     Robert K. Spotswood
                                      Kimberly R. West
7                                     Helen E. Witt
                                      David J. Zott
8
     ALSO PRESENT:                    David Benck
9                                     Katherine Harbison Benson
                                      P. John Brady
10                                    Warren T. Burns
                                      Don Campbell
11                                    Anne Hance
                                      Dan Hofmeister Jr.
12                                    Rod Johnston
                                      Cason Kirby
13                                    Larry McDevitt
                                      Michael Velezis
14                                    Michael Zipfel

15               Proceedings reported stenographically;
                     transcript produced by computer.
16
                                * * * * * * * * * * *
17

18       (The following proceedings were heard before the Honorable

19        R. David Proctor, United States District Judge, at

20        Birmingham, Alabama, on Tuesday, May 19, 2020, commencing

21        at 9:30 a.m.:)

22            THE COURT:      Hey, good morning.

23            COUNSEL IN UNISON:              Good morning, Judge.

24            COUNSEL IN UNISON:              Good morning, Your Honor.

25            THE COURT:      I think we're going to dispense with the

                            Risa L. Entrekin, RDR, CRR, Official Court Reporter
                              U.S. District Court, Northern District of Alabama
                     1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                        4



1    roll call.

2             Kecia, are you on?

3             THE CLERK:     Yes, sir.            I'm here.             Good morning.

4             THE COURT:     Great.          Good morning.

5             Risa, are you on?

6             COURT REPORTER:          Yes.       I'm here, Judge.                    Good morning.

7             THE COURT:     All right.             Thank you all.

8             We are here in In Re:               Blue Cross Blue Shield Antitrust

9    Litigation, MDL Number 2406, our Case Number 13-cv-20000.

10            We are again in COVID land, so we are doing our status

11   conference by phone today.            We will be Zooming for our breakout

12   sessions in a little while.

13            The first order on our -- business on our agenda, as

14   published by the special master, is status of the case,

15   including the impact of the COVID-19 pandemic and the status of

16   the current stay.

17            Let me hear first from the subscribers on that subject.

18            MR. BOIES:     Your Honor, this is David Boies.

19            As we reported last time, we are continuing to work

20   remotely and I think remarkably successfully, actually.                                 Despite

21   the COVID-19 issues, I think that we have, you know, continued

22   to make progress.   We still have some significant issues to

23   resolve, but I think that we are managing to deal with the

24   logistics of operating in a remote environment, something that's

25   foreign to all of us, particularly foreign to my age.                                  But

                           Risa L. Entrekin, RDR, CRR, Official Court Reporter
                             U.S. District Court, Northern District of Alabama
                    1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                            5



1    I've -- with the help of my wife, I've learned how to Zoom, and

2    we have had some, I think, quite productive sessions.

3                I think with respect to the stay, if the Court agrees,

4    a continuation of the stay would be appropriate.

5                THE COURT:     All right.             Thank you.

6                How about the providers?

7                MR. WHATLEY:       Judge, from the providers' side, we're

8    working remotely.       I think we're learning from the experience,

9    and we hope to make more progress working remotely based on what

10   we're learning from the experience.

11               COURT REPORTER:          I'm sorry.             Who's speaking?

12               THE COURT:     Risa, I'm sorry?

13               COURT REPORTER:          Who's speaking, please?

14               THE COURT:     That was Joe Whatley.

15               MR. WHATLEY:       Joe Whatley.               I'm sorry.

16               THE COURT:     Thank you.             Yes.        I agree.              We're all

17   learning.    We may be learning that we don't have to be in person

18   quite as much as we once thought.                     It's going to be nice to

19   actually get the opportunity to do it again.                               All right.        Thank

20   you, Joe.

21               Next up is the Blues.

22               MR. ZOTT:    Your Honor, good morning.                           It's David Zott

23   for the Association.

24               I think we echo the sentiments of both Mr. Whatley and

25   Mr. Boies.    We're fully engaged in a COVID challenge.                                    As the

                              Risa L. Entrekin, RDR, CRR, Official Court Reporter
                                U.S. District Court, Northern District of Alabama
                       1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                        6



1    Court knows, it's been a tremendous challenge for our plans as

2    well as for the Association and we know for many providers.                                 I

3    think we've absorbed the initial blow and we're looking now at

4    what's likely to be a -- I'm not sure if it's a new normal or a

5    long twilight struggle.           But we know we're going to be in it for

6    a while, and we're prepared to go the distance.

7              In terms of the stay, we also agree that the stay

8    should be continued, and we agree with both what Joe and David

9    said in that regard about the work that we've done and the

10   progress we've made.

11             THE COURT:      All right.             So how much longer should the

12   stay continue?   Should it be -- I don't like the "indefinite"

13   word, but at what point should we revisit the stay?                                Just

14   monthly, do you think, on each one of these status conferences?

15             MR. BOIES:      This is David Boies, Your Honor.                             I think

16   that's an appropriate way to proceed.                        I think having a monthly

17   status conference is productive, and I think that that's an

18   appropriate time to consider whether the stay continues to be

19   useful.

20             MR. WHATLEY:        Judge, David -- Joe Whatley.

21             David, you knew what I was about to say, but that was

22   the (unintelligible).

23             MR. ZOTT:     David Zott.              We agree with that as well,

24   Your Honor.

25             THE COURT:      All right.             Let me make a suggestion that

                             Risa L. Entrekin, RDR, CRR, Official Court Reporter
                               U.S. District Court, Northern District of Alabama
                      1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                                7



1    everybody mute your phone unless you are speaking.                                    And I'll

2    give you a few moments to unmute your phone when it's your turn

3    to speak.    Because we still getting a little background noise

4    here.

5                Okay.   Super.         We will continue the stay with the

6    consent of everyone and revisit the stay at the June status

7    conference, which we will discuss preparations and planning for

8    here in a few moments.

9                Next let's get the seal team update.

10               MR. HOGEWOOD:          Good morning, Judge.                      It's Mark

11   Hogewood.    I hope you're doing well.

12               THE COURT:       Thank you.

13               MR. HOGEWOOD:          Judge, just four quick things for the

14   seal team update.        Since the April 16 conference with Your

15   Honor, Judge, we've submitted a couple seal team reports for

16   additional filings to be unsealed.                        We've completed, I believe,

17   our work on the class cert related filings and have updated

18   those filings on the docket.                   We've just got a couple

19   outstanding issues that we're working through with Sally.

20               And then on Sally's good idea, we're working on indices

21   for all the standard of review and class cert filings from

22   subscribers, providers, and defendants that will show exhibit

23   number, description of the exhibits, and then the ECF number

24   where it can be found on the -- on the public docket and/or the

25   ECF number for the sealed version, if there is one.                                   Judge, I

                                Risa L. Entrekin, RDR, CRR, Official Court Reporter
                                  U.S. District Court, Northern District of Alabama
                         1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                              8



1    think that's it on the seal team for now unless Your Honor has

2    any questions.

3                THE COURT:     All right.             I don't.            Thank you for your

4    work.    I said before y'all are a shining example of one thing

5    I've done right, if only one thing, during this case.

6                MR. HOGEWOOD:        Well, I think it's a good group of

7    folks.

8                THE COURT:     Yes.        I agree.

9                All right.     Next agenda item, other issues, the ol'

10   Catch-22 category.       This would be the time, if you feel like you

11   are -- don't have a voice, to speak up through any of the leads.

12   This would be your chance to bring something to my attention.

13               All right.     June status conference.                         Would it be

14   appropriate to just let's follow our usual protocol and let Ed

15   circulate dates and circumstances?                      I'd say we're going to again

16   be on a combination of telephone and Zoom for June.                                 I think

17   many of you are in areas that are not opening up or not opening

18   up to the point that we could travel, so I think June is going

19   to be much like April and May.                  We'll be back to virtual

20   meetings.

21               MS. JONES:     This is Megan, Judge.                        Your Honor, that

22   sounds advisable.       Yes.

23               MR. ZOTT:    This is Davit Zott.                      We agree as well, Your

24   Honor.

25               THE COURT:     Yes.

                              Risa L. Entrekin, RDR, CRR, Official Court Reporter
                                U.S. District Court, Northern District of Alabama
                       1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                                9



1             And, Joe and Edith, I take it you agree as well?

2             MR. WHATLEY:        That's correct.

3             THE COURT:      All right.             So I guess we will circulate

4    those dates and the call-in information as we get closer to the

5    end of May, early June.

6             All right.      I do appreciate everyone's perseverance

7    through this.   It's -- you know, I'm kind of getting tired of

8    people calling it unprecedented times because the use of

9    "unprecedented" is now becoming quite precedented, but

10   nevertheless, it is certainly a challenge none of us saw around

11   the corner in all that you're having to deal with.                                 And I

12   appreciate just the great lawyering before the pandemic and

13   during the pandemic that I -- that we enjoy in this case.                                      And I

14   never want to leave a group call without just commending the

15   lawyers on how they've handled this.

16            MR. BOIES:      Thank you, Your Honor.                         We appreciate that

17   very much.

18            THE COURT:      Okay.         Well, then we'll start our Zoom

19   conference in about 20 minutes.                 We'll give everybody a chance

20   to regroup, and we'll start with the subscribers at ten a.m.                                     I

21   think you have the Zoom link, Zoom meeting link.                                  Then we'll go

22   Blues at 10:30 and providers at eleven.                         And I think each of

23   those groups has the link as well.                    If you have any issues, text

24   Ed.

25            MR. BOIES:      I will have my wife text him.

                            Risa L. Entrekin, RDR, CRR, Official Court Reporter
                              U.S. District Court, Northern District of Alabama
                     1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                      10



1             MS. JONES:     I would make it -- is that a general

2    admonition, Your Honor?

3             THE COURT:     No.       It's a -- it's trying to be helpful.

4    And I think -- I think David Boies is underselling his

5    technology -- technological prowess.

6             MR. BOIES:     You should talk to my wife and children.

7             THE COURT:     Fair enough.               Well, you know, that's one of

8    the advantages of working from home; right?

9             MR. BOIES:     Exactly.            I've told them they are my IT

10   department.

11            THE COURT:     That's good.               I like that.

12            All right.     Thank y'all.               We'll pick up with the

13   caucuses in a little under 20 minutes.

14            MR. WHATLEY:       Thank you, Your Honor.

15            THE COURT:     Take care.

16       (Proceedings concluded at 9:41 a.m.)

17                             * * * * * * * * * * *

18

19

20

21

22

23

24

25

                           Risa L. Entrekin, RDR, CRR, Official Court Reporter
                             U.S. District Court, Northern District of Alabama
                    1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
                                                                                      11



1                       COURT REPORTER'S CERTIFICATE

2              I certify that the foregoing is a correct transcript

3    from the record of proceedings in the above-entitled matter.

4              This 20th day of May, 2020.

5

6

7                                              Risa L. Entrekin
                                               Registered Diplomate Reporter
8                                              Certified Realtime Reporter
                                               Official Court Reporter
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                           Risa L. Entrekin, RDR, CRR, Official Court Reporter
                             U.S. District Court, Northern District of Alabama
                    1729 5th Avenue North, Birmingham, Alabama 35203 * 334.240.2405
